863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jaki Akai Ismalili MAHAMMAD, Plaintiff-Appellant,v.Sam CHADWICK;  Debbie Williams;  Winfred Gooch;  Otie Jones;Warden;  Wayne Casteel;  Susan Hiatt;  J. Fowler;  SteveNorris;  Hood, Cpl.;  Ron Hodges;  Terre Marshall;  BradSmythe;  Carol Schaefer;  Fay Jeffers;  Juanita Daughtery;Stanley Shanks;  Archie Goddard;  James Worthington;  MarkA. Hudson;  Paul Flanders, Defendants,Littrell, Dr., Defendant-Appellee.
No. 88-6071.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1988.

Before LIVELY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed from the order entered August 8, 1988, dismissing Dr. Littell as a defendant.  The case remains pending as to numerous defendants.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.